DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of U.S. patent application Ser. No. 15/819,512, filed Nov. 21, 2017, now abandoned, which application claims priority to U.S. Provisional Patent Application No. 62/424,910, filed on Nov. 21, 2016.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 29-38 and species A, corresponding to Figs. 1-5, in the reply filed on May 9, 2022 is acknowledged.
Claims 1-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. This application is in condition for allowance except for the presence of claims 1-28 directed to a non-elected invention without traverse.  Accordingly, claims 1-28 been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rapid retraction mechanism” in claim 29 (i.e., button 6, linkage arm 31, carriage 30, external threads 27 of the middle section of the internal handle 24, slot 40, and internal threads 28 of the proximal external handle 2 (Figs. 3a-5 and paragraphs [0037]-[0042]). The rapid retraction mechanism as described in the specification allow the surgeon to push on button 6 to relieve tab 34 on linkage arm 31 from slot 40 then rotate handle 2 with respect to internal handle 24. Continuing the rotation of handle 2 with respect to internal handle 24 may allow the external threads 27 and internal threads 28 to become disengaged and the proximal handle 2 become free to translate away from the distal handle 3 when pull proximally by the surgeon, thereby, retract the distal tip 9 and dilator catheter 11 toward the distal end of delivery catheter 8 (Figs. 2a-2e)); “a first actuation mechanism” in claim 30 (i.e., thumb wheel 4, paragraphs [0033] and [0035]) and “a deployment mechanism” in claim 31 (i.e., button 6, linkage arm 31, carriage 30 as described in paragraph [0036]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: please cancel claims 1-28.

Allowable Subject Matter
Claims 29-38 allowed.
Referring to claim 29, Tabor et al. (US 2009/0254165) discloses a delivery device for delivering a prosthesis (Fig. 1-10), said device comprising: 
a delivery catheter (examiner notes that the difference between delivery system 10 (Fig. 1) and 100 (Fig. 2) lies in the fact that the delivery system 100 further have sleeves 170 and elements 150 for loading of stent 130 onto the system and partially deploying the stent, then retracting the stent back into the delivery system and relocating it, if desired (para [0031])) configured to carry a prosthesis therein (para [0010] and claim 20); 
a dilator catheter disposed in the delivery catheter, the dilator catheter having a tapered distal tip 122 coupled thereto (Figs. 2-8. Figs. 2 and 6 shows distal tip 122 is coupled to a catheter and the proximal end of the catheter coupled to thumb knob 116 near the proximal end).
a rapid retraction mechanism for controlling movement of the outer sheath relative to the tapered distal tip (Figs. 1-4. Para [0029]: “The handle portion 32 further includes a push-button 34 that releases the inner threaded portion of the sheath from its engagement with the threaded rod 24 so that the sheath 26 can slide relatively freely along the length of the threaded rod 24. Thus, the sheath 26 also has the capability of being quickly advanced or retracted when its inner threaded mechanism is released from the threaded rod 24, while also having the capability of being advanced and retracted more slowly and accurately by rotating the handle portion 32 along the threaded rod 24.” Based on the disclosure above, examiner contends that one of ordinary skill in the art will understand that the driver mechanism of Tabor device is designed for pushing the outer sheath 26 toward the dilator tip. The driver mechanism of Tabor device does not provide the function of rotating inner threads with respect to outer threads before pushing the outer sheath 26 toward the dilator tip. Thus, the driver mechanism of Tabor device is not an equivalent structure of the rapid retraction mechanism as disclosed by the applicant and the function of the driver mechanism of Tabor device is opposite of the function of the rapidly retraction mechanism of the applicant because the driver mechanism of Tabor device does not provide a slot in the inner thread to receiving a tab and the mechanism fails to perform the steps of rotating the inner threads relative to the outer threads and retracting the dilator tip toward the distal end of the outer sheath or delivery catheter.
Again referring to claim 29, there is no art of record alone or in combination that teaches of a delivery device for delivering a prosthesis that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of a rapid retraction mechanism for controlling movement of the delivery catheter relative to the tapered distal tip, wherein actuation of the rapid retraction mechanism closes the delivery device such that a proximal end of the tapered distal tip abuts against a distal end of the delivery catheter, thereby forming a smooth continuous outer surface on the delivery device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771